Deen, Judge.
1. Where a trial court has no jurisdiction over the subject matter of an action, it can render no valid judgment except one of dismissal. Ga. R. & Banking Co. v. Redwine, 208 Ga. 261 (66 SE2d 234).
2. Prior to filing the present action against the appellant here, which is a suit on a note in the amount of $647.75 in the Superior Court of Lanier County, the plaintiff corporation had filed a suit on account in the same amount against the same defendant in the Small Claims Court of Lanier County (created under the provisions of Ga. L. 1967, p. 2624). The first case resulted in judgment for the plaintiff. The defendant appealed to the superior court under the provisions of the Act and the appeal was denied. That case was then appealed to this court, which held (Berry v. Consumer Credit of Valdosta, 124 Ga. App. 586 (184 SE2d 694)) that the court erred in denying the appeal since the small claims court had no jurisdiction of the subject matter, it being in excess of the jurisdictional amount of that court.
3. The present suit differs from the first only that the action is brought on a note rather than on account, and that it was filed in the superior court rather than the small claims court. Defendant moved for summary judgment based on the contention that after this court reversed the judgment in the first case it should have gone back for retrial, that it is still pending, and that the *148present action cannot proceed. This contention is without merit, since any judgment in the first case is related to a subject matter over which the trial court had no jurisdiction. The suit was a nullity and no judgment except one of dismissal could have been entered. After the judgment of this court so declaring, it was unnecessary, so far as the present suit is concerned, for anybody to take any further cognizance of it.
Submitted February 11, 1974
Decided February 19, 1974
Rehearing denied March 5, 1974
John S. Boswell, Sr., for appellant.
Walker, Yancey & Gupton, Fred H. Walker, for appellee.
3. The controversy has not been terminated on its merits, and the present action may proceed. Cf. O’Kelley v. Alexander, 225 Ga. 32 (165 SE2d 648).
The trial court properly denied the defendant’s motion for summary judgment.

Judgment affirmed.


Hall, P. J., and Stolz, J., concur.